FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 KWAI FUN WONG ; WU -WEI TIEN               No. 10-36136
 TAO ASSOCIATION ,
              Plaintiffs-Appellants,          D.C. No.
                                           3:01-cv-00718-
                   v.                            JO

 DAVID V. BEEBE , a former
 Immigration and Naturalization                ORDER
 Service (n.k.a. Department of
 Homeland Security) Official;
 UNITED STATES OF AMERICA ,
                 Defendants-Appellees.


                   Filed January 3, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35–3.